Citation Nr: 1009269	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  09-25 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 

(The issue of entitlement to a total disability rating based 
upon unemployability of the individual that was pending at 
the time of the Veteran's death is addressed in a separate 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1951 to January 
1953.  He died in October 2007 at the age of 77.  The 
appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied entitlement to the 
benefit currently sought on appeal.

The Board notes that the appellant has expressly indicated 
her intent not to pursue the issue of entitlement to a total 
disability rating based upon individual unemployability 
(TDIU) for the purposes of accrued benefits.  See VA Form 9, 
May 2009; see also Memorandum to file from the American 
Legion, October 2009.  As such, the Board has no jurisdiction 
to review the matter of TDIU for accrued benefits and will 
proceed with adjudication as indicated on the cover page of 
this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

It is medically shown to be as likely as not that the 
Veteran's service-connected posttraumatic stress disorder 
contributed substantially or materially to the cause of his 
death from atherosclerotic cardiovascular disease.  




CONCLUSION OF LAW

A disability incurred in or aggravated by the Veteran's 
active military service substantially or materially 
contributed to the cause of his death.  38 U.S.C.A. 
§§ 1110, 1310, 1312, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  However, as will be discussed in full below, the 
Board finds that service connection for the cause of the 
Veteran's death is warranted based upon the evidence 
currently of record; therefore, a full discussion of whether 
VA met these duties is not needed as no prejudice can flow to 
the appellant from any notice or assistance error in light of 
the full grant of the benefit sought.  

Service Connection for the Cause of the Veteran's Death

The appellant seeks dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1310 based upon service 
connection for the cause of her late husband's death.  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b)  
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually  
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

In the present case, the official Certificate of Death 
reflects that the Veteran died of atherosclerotic 
cardiovascular disease with underlying causes of prior 
inferior wall myocardial infarction (MI) and known 
hypertension.  The appellant asserts that the Veteran's 
service-connected posttraumatic stress disorder (PTSD) 
contributed to the Veteran's fatal heart problems, and the 
Board concurs.  

Specifically, in November 2009, the Board requested a 
specialist's medical opinion as to whether the Veteran's PTSD 
contributed to the cause of his death.  The physician was 
asked, in particular, whether the Veteran's PTSD contributed 
substantially or materially, combined with other conditions 
to cause, or aided or lent assistance to the production of 
the Veteran's death.  The responding VA cardiologist opined 
affirmatively, i.e., that it is as likely as not, that the 
Veteran's PTSD contributed substantially or materially to his 
death from atherosclerotic cardiovascular disease; that his 
PTSD was associated with the prior myocardial infarction, 
commonly referred to as a heart attack; and that his PTSD 
aided or lent assistance to the production of death.  VA 
specialist's opinion, December 2009.  In light of the 
foregoing, service connection for the cause of the Veteran's 
death is warranted.  38 C.F.R. § 3.312.


ORDER

Service connection for the cause of the Veteran's death is 
granted. 

____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


